Citation Nr: 0528880	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  04-02 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to service connection for osteoarthritis of the 
feet, knees, and lower back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1946 to 
September 1949 in the U.S. Army/Air Force, and October 1950 
to October 1953 in the Army.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which denied service connection for 
osteoarthritis of the feet, knees, and lower back.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
osteoarthritis of the feet, knees, and/or lower back that is 
due to any incident or event in active military service, and 
osteoarthritis is not shown to have been manifested to a 
compensable degree within one year after the veteran's 
separation from service.


CONCLUSION OF LAW

Osteoarthritis of the feet, knees, and/or lower back was not 
incurred in or aggravated by active service, nor may 
osteoarthritis be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The Board notes the veteran's service has been characterized 
by the National Personnel Records Center (NPRC) as being 
"fire-related", which means that based upon the veteran's 
periods of service it is presumed that, if his service 
medical records (SMRs) were stored in that facility, they 
were destroyed by an accidental fire at the NPRC in St. 
Louis, Missouri, in July 1973.  The Board notes, however, 
that a portion of the veteran's records were able to be 
reconstructed and are associated with the claims file.  

The service medical records on file show that, at the 
veteran's discharge examination from the Air Force in August 
1949, he was noted to have no significant abnormalities in 
his bones, joints, muscles, or feet, and no gait.  When 
examined for discharge from the Army in October 1953, the 
veteran was noted to have a normal spine, feet, and lower 
extremities.  The veteran denied all other injuries or 
illnesses, except for childhood mumps and boils.  On the 
associated report of medical history, the veteran checked 
"no" as to his having or having had swollen or painful 
joints, arthritis, or rheumatism.  In March 1954, the veteran 
was hospitalized for four days for acute tonsillitis.  The 
SMRs reveal no complaints, treatment, or diagnosis related to 
osteoarthritis.  

Private medical records dated March 1998 to November 2002 
show the veteran was treated by J.P., M.D., for hypertension, 
hearing loss, and problems with his right leg and foot.  In 
September 1998, the veteran reported having pain in his right 
leg for four to five months, primarily in his knee, but also 
on the dorsum of the right foot.  The veteran also reported 
that his knee tends to be stiff when he gets out of bed, and 
hurts when he walks.  Dr. J.P. noted the veteran did not have 
any swelling, and that he denied any injury.  The X-ray of 
the right knee showed degenerative joint disease.  The right 
foot was "unremarkable" on X-ray.  The assessment was right 
knee pain "probably secondary to degenerative joint 
disease," and the veteran was prescribed various medications 
for the pain.  From October 1998 to August 2002, the 
veteran's degenerative joint disease diagnosis continued and 
his pain medication continued to be monitored.  In August 
2002, he was seen to check his blood pressure, and the 
assessment included degenerative joint disease of multiple 
joints and the spine.  Dr. J.P. did not render an opinion as 
to whether the veteran's degenerative joint disease is 
causally related to his military service.

In July 2002, the veteran submitted a formal claim for 
entitlement to service connection for osteoarthritis, 
indicating that the condition began in October 1991 and 
currently affects his feet, knees, and lower back.  He stated 
he was assigned combat duty as a scout with the 2nd 
Reconnaissance Company, 2nd Infantry Division, and was 
awarded several medals, including the Korean Service Medal 
with four Bronze Service Stars and the Presidential Unit 
Citation.  

In a December 2002 written statement, the veteran indicated 
that he was never treated for osteoarthritis during his Army 
service.  In an April 2003 written statement, the veteran 
indicated that his Military Occupation Specialty was Light 
Weapons Infantryman.  He also stated that he believes his 
osteoarthritis was caused by combat situations and combat 
oriented training, and should be service-connected as a 
presumptive disease.

A January 2003 private medical record shows the veteran was 
seen by Dr. J.P. for follow-up on his ongoing knee and back 
problems.  Dr. J.P. noted the veteran's back was stiff every 
morning and hurt "a great deal."  Dr. J.P. also noted the 
veteran did not have any radiation of pain down his legs, but 
noted his knees hurt constantly and were often stiff.  Dr. 
J.P. noted that X-rays of the spine show marked degenerative 
joint disease with scoliosis, and X-rays of the right knee 
show degenerative changes with a narrowed joint space.  The 
assessment was degenerative joint disease of the spine and 
knees, for which the veteran was prescribed medication.  In 
May 2003, the veteran was seen for a re-fill on his 
medications.  The assessment was osteoarthritis of the spine 
and knees, and the veteran's medications were continued.  Dr. 
J.P. did not render an opinion as to whether the veteran's 
osteoarthritis is causally related to service.

In his August 2003 notice of disagreement, the veteran stated 
he believes the initial stages of his osteoarthritis were 
developed from stressful combat situations and rigorous 
combat-oriented training during service.  The veteran also 
stated that several months after discharge he began to 
experience pain in his feet, which gradually progressed to 
his back and knees.  He stated that he did not know the pain 
was a symptom of osteoarthritis, and that he did not get 
medical treatment because the pain would come and go.  He 
further stated that in 1998 the pain became constant, and he 
began receiving treatment at that time.  He also stated that 
he agrees with a statement in the rating decision that there 
is no evidence of onset while in service or that 
osteoarthritis appeared one year after service.  

In a February 2005 written statement, the veteran's 
representative indicated that the veteran served in Korea at 
the height of the conflict and slept in cramped foxholes in 
snow and icy waters during the winter of 1951 to 1952.  The 
representative further stated that the described conditions 
the veteran served under in combat could have caused his 
osteoarthritis.  

In August 2005 the veteran was afforded a VA Compensation and 
Pension (C&P) examination.  In particular, the examiner was 
directed to examine the veteran, order X-rays, and to 
determine whether the veteran's arthritis is a result of 
service due to cold exposure or other events.  The examiner 
reviewed the claims file.  The associated X-ray reports 
showed multi-focal degenerative disease in the lumbosacral 
spine; "very mild" degenerative changes in the left knee; 
degenerative joint disease in the right knee; no significant 
abnormality in the left foot; and "degenerative changes in 
the first to third tarsometatarsal joints, subluxation distal 
phalanx at the IP [interphalangeal] joint, and pes planus 
[flatfoot] in the right foot.  

The diagnosis was osteoarthritis in the right foot and both 
the right and left knees.  The examiner opined that "the 
veteran's osteoarthritis is not caused by or a result of 
exposure to cold weather in Korea.  The patient states that 
he only felt cold and that he never had any injury from the 
cold."  The examiner also noted that he reviewed the 
veteran's SMRs and found no evidence of any cold injury.  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for osteoarthritis of 
the feet, knees, and lower back.  In a July 2002 letter, the 
RO effectively informed the veteran of the types of evidence 
needed to substantiate his claim as well as its duty to 
assist him in substantiating his claim under the VCAA.  

While the July 2002 letter did not explicitly ask the veteran 
to provide "any evidence in [his] possession that 
pertain[s]" to his claim, see 38 C.F.R. § 3.159(b)(1), the 
RO sent the veteran a letter dated February 2004 specifically 
asking the veteran to send any medical reports that he had.  
In addition, the January 2004 Statement of the Case (SOC) and 
May 2004 Supplemental Statement of the Case (SSOC) contain 
the complete text of 38 C.F.R. § 3.159(b)(1), which includes 
such notice.  Under these circumstances, the Board is 
satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, he has not been prejudiced thereby.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  In addition, the Board notes that a 
substantial body of evidence was developed with respect to 
the veteran's claim.  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
For these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on the VA, with no additional benefits flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "[i]t is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, supra, 54).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, supra.  

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, 
the law provides that, where a veteran served ninety days or 
more of active military service, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent or more within one year from the date of 
separation from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.307, 3.309(a) (2004).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inccurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).  

Applying the legal criteria above to the instant case, the 
Board finds that, while it appears that the veteran currently 
has osteoarthritis, there is no competent and probative 
medical evidence indicating that the veteran's osteoarthritis 
is causally related to service.  

The Board notes the veteran's service medical records do not 
contain any evidence indicating that his osteoarthritis began 
in or was aggravated by service.  We are mindful that, in a 
case such as this, where some of the SMRs may be unavailable, 
there is a heightened obligation to explain our findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board does observe, however, that the veteran's spine, feet, 
and lower extremities were normal at his separation 
examination from the Army in October 1953.  Moreover, he has 
acknowledged that he received no treatment for the claimed 
conditions during service, so any lost records would not lend 
support to his claim.

The first indication of the veteran's knee and leg problems 
in the evidence of record is shown in the private medical 
records dated March 1998 to March 2003.  During that time, 
the veteran related that he experienced pain and stiffness in 
his legs and back, and he was subsequently diagnosed with 
degenerative joint disease.  As noted above, the veteran 
contends that his osteoarthritis should be service-connected 
as a chronic, presumptive disease because he has symptoms and 
evidence of osteoarthritis.  Arthritis is listed in 
38 U.S.C.A. § 1101 as a chronic disease that may be presumed 
to have been incurred in service; however, in order for the 
presumption to apply, the evidence must show that the 
condition became manifest to a compensable degree within one 
year from the date of separation from service.  See 
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.307, 3.309(a) (2004).  However, as noted above, the first 
indication of the veteran's knee and leg problems in the 
evidence of record is shown in March 1998, which is more than 
forty years after he was separated from service.  The Board 
also notes the veteran was diagnosed with osteoarthritis of 
the spine and knees in May 2003, which is more than fifty 
years after his final separation from service.  

As noted above, the medical evidence does not show a nexus 
between the veteran's current diagnosis and his periods of 
active military service.  In fact, the evidence of record 
does not contain any medical opinion relating the veteran's 
osteoarthritis to service.  The Board notes that, in his 
August 2003 notice of disagreement, the veteran stated that 
he agrees with the July 2003 rating determination in that it 
states there is no evidence of onset while in service or that 
osteoarthritis appeared within one year after separation from 
service.  The veteran explained that he did not receive 
medical treatment in service, but rather, from a private 
health center after discharge.  

The only evidence of record that links the veteran's in-
service experiences to his current osteoarthritis is the 
veteran's own statement that he believes the initial stages 
of his osteoarthritis were developed from stressful combat 
situations and rigorous combat-oriented training during 
service and that he began to experience pain in his feet 
several months after discharge.  The Board does not doubt the 
veteran sincerely believes his osteoarthritis is caused by 
service; however, there is no indication that he has the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The Board notes that in a July 2005 written statement, the 
veteran's representative suggested that the veteran's 
osteoarthritis could have been caused by the cold weather the 
veteran experienced in combat.  In response to the 
representative's statement, the veteran was afforded a VA C&P 
examination in August 2005.  As noted above, the VA examiner 
reviewed the claims file and did not find any evidence of any 
cold injury.  The examiner also noted that the veteran 
reported he never had any injury from the cold.  After 
reviewing the claims file and examing the veteran, the 
examiner's diagnosis was osteoarthritis of the right foot, 
left knee, and right knee.  The Board notes the VA examiner's 
diagnosis did not include reference to osteoarthritis of the 
lower back.  The examiner concluded that the veteran's 
osteoarthritis is not caused by, or a result of, exposure to 
cold weather in Korea.  The Board considers the VA examiner's 
opinion to be competent and probative medical evidence as to 
whether the veteran's osteoarthritis is causally related to 
service.

The Board acknowledges the veteran's service in two different 
periods of active duty, including his deployment to Korea, 
for which he received several awards and decorations.  We are 
well aware of the exposure of our troops to extremely cold 
conditions in the field during combat in Korea.  However, as 
discussed above, a link between those conditions and 
currently claimed disability must be established by medical 
evidence, and that has not been done in the present case.

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for osteoarthritis of the feet, knees, and lower 
back, and the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for osteoarthritis of the 
feet, knees, and lower back is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


